AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                      Eastern District
                                                    __________         of of
                                                                District  New  York
                                                                             __________

                ROBERT BARTLETT, et al.,                              )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )                          19-cv-7
                                v.                                            Civil Action No.
                                                                      )
SOCIÉTÉ GÉNÉRALE DE BANQUE AU LIBAN SAL,                              )
                 et al.,                                              )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) SOCIÉTÉ GÉNÉRALE DE BANQUE AU LIBAN SAL
                                           Riad el Solh Street
                                           Beirut, 1107 Lebanon




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Gerard Filitti
                                           2 University Plaza, Suite 402
                                           Hackensack, NJ 07601




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                 %06(-"4$1"-.&3
                                                                                 CLERK OF COURT

         1/1/2019
Date:
                                                                                           Signature of Clerk or Deputy Clerk
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                      Eastern District
                                                    __________         of of
                                                                District  New  York
                                                                             __________

                ROBERT BARTLETT, et al.,                              )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )                          19-cv-7
                                v.                                            Civil Action No.
                                                                      )
SOCIÉTÉ GÉNÉRALE DE BANQUE AU LIBAN SAL,                              )
                 et al.,                                              )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) FRANSABANK SAL
                                           Fransabank Headquarters, Hamra Str.,
                                           P.O. Box: 11-0393 Riad El Solh
                                           Beirut 1107 2803 Lebanon




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Gerard Filitti
                                           2 University Plaza, Suite 402
                                           Hackensack, NJ 07601




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                 %06(-"4$1"-.&3
                                                                                 CLERK OF COURT


Date:     1/1/2019
                                                                                           Signature of Clerk or Deputy Clerk
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                      Eastern District
                                                    __________         of of
                                                                District  New  York
                                                                             __________

                ROBERT BARTLETT, et al.,                              )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )                          19-cv-7
                                v.                                            Civil Action No.
                                                                      )
SOCIÉTÉ GÉNÉRALE DE BANQUE AU LIBAN SAL,                              )
                 et al.,                                              )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) MIDDLE EAST AFRICA BANK SAL
                                           Hejeij Building, Adnan Al Hakim Ave.
                                           P.O.Box: 14-5958,
                                           Beirut 1105 2080 Lebanon




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Gerard Filitti
                                           2 University Plaza, Suite 402
                                           Hackensack, NJ 07601




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                  %06(-"4$1"-.&3
                                                                                  CLERK OF COURT


Date: 1/1/2019
                                                                                           Signature of Clerk or Deputy Clerk
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                      Eastern District
                                                    __________         of of
                                                                District  New  York
                                                                             __________

                ROBERT BARTLETT, et al.,                              )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )                          19-cv-7
                                v.                                            Civil Action No.
                                                                      )
SOCIÉTÉ GÉNÉRALE DE BANQUE AU LIBAN SAL,                              )
                 et al.,                                              )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) BLOM BANK SAL
                                           Verdun – Rachid Karami St., Blom Bank Bldg.
                                           P.O.Box: 11-1912
                                           Riad El-Solh, Beirut 1107 2807, Lebanon




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Gerard Filitti
                                           2 University Plaza, Suite 402
                                           Hackensack, NJ 07601




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                 %06(-"4$1"-.&3
                                                                                 CLERK OF COURT


Date:          1/1/2019
                                                                                           Signature of Clerk or Deputy Clerk
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Eastern District
                                                     __________         of of
                                                                 District  New  York
                                                                              __________

                ROBERT BARTLETT, et al.,                               )
                                                                       )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )                          19-cv-7
                                v.                                            Civil Action No.
                                                                       )
SOCIÉTÉ GÉNÉRALE DE BANQUE AU LIBAN SAL,                               )
                 et al.,                                               )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) BYBLOS BANK SAL
                                           Byblos Bank Tower
                                           Elias Sarkis Ave. - Achrafieh
                                           Beirut, Lebanon




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Gerard Filitti
                                           2 University Plaza, Suite 402
                                           Hackensack, NJ 07601




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                 %06(-"4$1"-.&3
                                                                                 CLERK OF COURT


Date:      1/1/2019
                                                                                           Signature of Clerk or Deputy Clerk
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                      Eastern District
                                                    __________         of of
                                                                District  New  York
                                                                             __________

                ROBERT BARTLETT, et al.,                              )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )                          19-cv-7
                                v.                                            Civil Action No.
                                                                      )
SOCIÉTÉ GÉNÉRALE DE BANQUE AU LIBAN SAL,                              )
                 et al.,                                              )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) BANK AUDI SAL
                                           Bab Idriss - Omar Daouk Street
                                           Bank Audi Plaza, P.O. Box 11-2560
                                           Beirut, Lebanon




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Gerard Filitti
                                           2 University Plaza, Suite 402
                                           Hackensack, NJ 07601




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                 %06(-"4$1"-.&3
                                                                                 CLERK OF COURT


Date:       1/1/2019
                                                                                           Signature of Clerk or Deputy Clerk
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                      for the
                                                       Eastern District
                                                     __________         of of
                                                                 District  New  York
                                                                              __________

                ROBERT BARTLETT, et al.,                                )
                                                                        )
                                                                        )
                                                                        )
                            Plaintiff(s)                                )
                                                                        )                              19-cv-7
                                v.                                              Civil Action No.
                                                                        )
SOCIÉTÉ GÉNÉRALE DE BANQUE AU LIBAN SAL,                                )
                 et al.,                                                )
                                                                        )
                                                                        )
                           Defendant(s)                                 )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) BANK OF BEIRUT SAL
                                           Foch Street - Beirut Central District - Bank of Beirut s.a.l. Bldg.
                                           P.O. Box: 11-7354
                                           Beirut, Lebanon




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Gerard Filitti
                                           2 University Plaza, Suite 402
                                           Hackensack, NJ 07601




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                   %06(-"4$1"-.&3
                                                                                   CLERK OF COURT


Date:      1/1/2019
                                                                                               Signature of Clerk or Deputy Clerk
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                       Eastern District
                                                     __________         of of
                                                                 District  New  York
                                                                              __________

                ROBERT BARTLETT, et al.,                                )
                                                                        )
                                                                        )
                                                                        )
                            Plaintiff(s)                                )
                                                                        )                         19-cv-7
                                v.                                             Civil Action No.
                                                                        )
SOCIÉTÉ GÉNÉRALE DE BANQUE AU LIBAN SAL,                                )
                 et al.,                                                )
                                                                        )
                                                                        )
                           Defendant(s)                                 )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) LEBANON AND GULF BANK SAL
                                           LGB Headquarters
                                           Allenby Street, Beirut Central District
                                           P.O. Box 11-3600
                                           Riad El Soloh, Lebanon



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Gerard Filitti
                                           2 University Plaza, Suite 402
                                           Hackensack, NJ 07601




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                     %06(-"4$1"-.&3
                                                                                     CLERK OF COURT

            1/1/2019
Date:
                                                                                            Signature of Clerk or Deputy Clerk
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                       Eastern District
                                                     __________         of of
                                                                 District  New  York
                                                                              __________

                ROBERT BARTLETT, et al.,                               )
                                                                       )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )                           19-cv-7
                                v.                                             Civil Action No.
                                                                       )
SOCIÉTÉ GÉNÉRALE DE BANQUE AU LIBAN SAL,                               )
                 et al.,                                               )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) BANQUE LIBANO-FRANCAISE S.A.L.
                                           5 Rome Street
                                           Beirut Liberty Plaza Building
                                           Hamra
                                           P.O. Box 11-0808
                                           Beirut, 1107 2060 Lebanon


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Gerard Filitti
                                           2 University Plaza, Suite 402
                                           Hackensack, NJ 07601




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                  %06(-"4$1"-.&3
                                                                                  CLERK OF COURT


Date:     1/1/2019
                                                                                            Signature of Clerk or Deputy Clerk
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                      Eastern District
                                                    __________         of of
                                                                District  New  York
                                                                             __________

                ROBERT BARTLETT, et al.,                              )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )                           19-cv-7
                                v.                                            Civil Action No.
                                                                      )
SOCIÉTÉ GÉNÉRALE DE BANQUE AU LIBAN SAL,                              )
                 et al.,                                              )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) BANK OF BEIRUT AND THE ARAB COUNTRIES SAL
                                           250 Clemenceau Street, BBAC Building,
                                           P.O. Box: 11-1536
                                           Beirut, Lebanon




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Gerard Filitti
                                           2 University Plaza, Suite 402
                                           Hackensack, NJ 07601




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                 %06(-"4$1"-.&3
                                                                                 CLERK OF COURT

           1/1/2019
Date:
                                                                                           Signature of Clerk or Deputy Clerk
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                      Eastern District
                                                    __________         of of
                                                                District  New  York
                                                                             __________

                ROBERT BARTLETT, et al.,                              )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )                          19-cv-7
                                v.                                            Civil Action No.
                                                                      )
SOCIÉTÉ GÉNÉRALE DE BANQUE AU LIBAN SAL,                              )
                 et al.,                                              )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) JAMMAL TRUST BANK SAL
                                           JTB Tower – Tahweeta High Way
                                           Elias Hraoui Avenue
                                           P.O. Box 115640
                                           Beirut, Lebanon



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Gerard Filitti
                                           2 University Plaza, Suite 402
                                           Hackensack, NJ 07601




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                 %06(-"4$1"-.&3
                                                                                 CLERK OF COURT


Date:        1/1/2019
                                                                                           Signature of Clerk or Deputy Clerk
